t c summary opinion united_states tax_court cary allen nievinski petitioner v commissioner of internal revenue respondent docket no 16684-10s filed date cary allen nievinski pro_se j paul knap for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to the dollar_figure first-time_homebuyer credit fthbc under sec_36 for background some of the facts have been stipulated and are so found at the time of filing the petition petitioner resided in wisconsin before date petitioner spent a number of years as a u s expatriate citizen living and working overseas for united airlines in the winter and fall of petitioner discussed with his parents the purchase of a home in milwaukee wisconsin that they had inherited from petitioner’s cousin in as a youth petitioner had spent some time in this home petitioner had never owned a home on date petitioner purchased the home from his parents for dollar_figure petitioner made a cash payment of dollar_figure and forgave dollar_figure in debts that his parents owed him petitioner moved into the home and made it his principal_residence on date petitioner filed his individual federal_income_tax return claiming an dollar_figure fthbc under sec_36 relating to petitioner’s purchase of the home under sec_36 a qualified_taxpayer purchasing a home in generally was allowed to claim the fthbc for either or in the preparation of petitioner’s federal_income_tax return petitioner’s accountant obtained from the internet or from the particular tax preparation software to which he subscribed a copy of form_5405 first-time_homebuyer credit on which there apparently was no express explanation that the fthbc was not available with respect to a home purchased by a taxpayer from a family_member versions of form_5405 published in the internal_revenue_manual contain such an express explanation on audit because petitioner purchased the home from his parents respondent disallowed petitioner’s claimed dollar_figure fthbc at trial petitioner also produced a copy of irs publication important information about the first-time_homebuyer credit in which there is no express explanation that home purchases from family members do not qualify for the fthbc discussion generally sec_36 and b allows a credit of up to dollar_figure to first-time homebuyers of a principal_residence in the united_states as stated for qualified homes purchased in the fthbc could be claimed on either the taxpayer’s or federal_income_tax return sec_36 however under sec_36 the fthbc is not available to a taxpayer who purchases a home from a related_person and under sec_36 related_persons include direct ancestors such as parents see also sec_267 and c petitioner emphasizes that the particular form_5405 that his accountant apparently obtained from the internet and used in the preparation of petitioner’s federal_income_tax return and publication do not expressly explain that to receive the fthbc a taxpayer must not have purchased a home from parents or family members in addition petitioner complains about misleading or inadequate explanations in irs form letters he received lack of irs good_faith in addressing his administrative appeal and his appeal to the taxpayer_advocate_service and repeated irs mailings to him addressed to an incorrect address respondent argues that the statutory provisions control and that sec_36 and related provisions adequately explain the no-purchase-from-family limitation on the fthbc and should have been noted by petitioner and his accountant we agree with respondent the provisions of sec_36 are clear form_5405 and publication provide general instructions they do not purport to provide all rules and limitations applicable to the fthbc the apparent failure of some irs publications to explain the no-purchase-from-family limitation of the fthbc has no effect on the authority of sec_36 59_tc_456 fila v commissioner tcmemo_1988_32 the apparent failure of petitioner’s accountant and of the copy of form_5405 and the tax preparation software that petitioner’s accountant used to expressly explain the no- purchase-from-family limitation of the fthbc is unfortunate for petitioner but those failures do not provide any legal basis to allow petitioner the claimed dollar_figure fthbc we sustain respondent’s disallowance of the dollar_figure fthbc claimed on petitioner’s federal_income_tax return to reflect the foregoing decision will be entered for respondent
